Exhibit 10.10

Confidential

Execution Copy

SIXTH ADDENDUM

TO THE RESEARCH AND LICENSE AGREEMENT

This Sixth Addendum to Research and License Agreement (the “Sixth Addendum”) is
made by and between The Technion Research & Development Foundation Ltd. (“TRDF”)
and Eloxx Pharmaceuticals Ltd. (“Eloxx”).

WHEREAS, TRDF and Eloxx are parties to a Research and License Agreement with an
effective date of August 29· 2013, as amended on November 26, 2013, January 14,
2014, June 9, 2014, August 3, 2014, January 21, 2015, February 9, 2015,
April 29, 2015 and June 2, 2015 (collectively, the “Agreement”); and

WHEREAS, the parties desire to continue the relationship contemplated by the
Agreement and to further amend the Agreement as set forth herein;

Now, therefore, the parties hereby agree as follows:

 

1. Unless otherwise defined herein, capitalized terms used in this Sixth
Addendum shall have the meanings assigned thereto in the Agreement.

 

2. Subject to the terms and conditions contained herein and in the Agreement,
TRDF hereby assigns to Eloxx all rights and title in and to the patents listed
in Exhibit A attached hereto (the “Assigned Patents”). Eloxx hereby undertakes
not to further assign and/or transfer the Assigned Patents nor incur any lien or
other encumbrance upon the Assigned Patents, except in accordance with the terms
and provisions of the Agreement, including, inter alia, Section 14.10. It is
hereby clarified that such assignment shall not change the terms of the license
granted to Eloxx with respect to such Assigned Patents nor shall it relieve or
derogate from TRDF’s rights to receive royalties for such Assigned Patents in
accordance with the terms of the Agreement.

 

3. Upon termination of the Agreement, for any reason, such rights and title with
respect to the Assigned Patents shall be promptly delivered and assigned back to
TRDF without the need for any notice or additional action by TRDF. Any existing
agreements that contain a sublicense of the Assigned Patents shall be treated
according to the provisions of Section 12.3.1 to the Agreement. If and to the
extent any additional action is required from Eloxx in order to perfect or
enforce or effectuate the title and interest therein, as described above,
including to effect or confirm the formal transfer thereof to TRDF, during and
after the term of the Agreement, Eloxx shall fully cooperate with TRDF and shall
take any and all necessary or desirable actions immediately upon the request of
TRDF and shall provide any and all assistance, including the preparation or
execution, as applicable, of documents, declarations, assignments and other data
required to effectuate the assignment back of the title and interest therein.
Eloxx shall bear the expenses of the assignment and assignment back to the
extent there are any.

If TRDF is unable for any reason to secure Eloxx’s signature to or to apply for
the assignment back of the Assigned Patents, then Eloxx hereby irrevocably
designates and appoints TRDF and its duly authorized officers, agents and
assigns as its agent and attorney in fact, to act for and on its behalf and
stead to execute and file any such applications and to do all other lawfully
permitted acts to further the assignment back, including without limitation the
prosecution and issuance of letters patent or copyright registrations thereon,
with the same legal force and effect as if executed by Eloxx.

 

4. Eloxx shall be responsible and shall bear all costs for the preparation,
filling, prosecution, protection of the Assigned Patents using independent
patent counsel reasonable to TRDF. Eloxx shall: (a) instruct such patent counsel
to furnish TRDF with copies of all correspondence relating to the Assigned
Patents from the United States Patent and Trademark Office (USPTO) and any other
patent office, as well as copies of all proposed responses to such
correspondence in time for TRDF to review and comment on each such response;
(b) give TRDF an opportunity to review the text of each patent application
before filing; (c) consult with TRDF with respect thereto; (d) supply TRDF with
a copy of the application as filed, together with notice of its filing date and
serial number; and (e) keep TRDF advised of the status of actual and prospective
patent filings.

 

5. Should Eloxx decide it does not wish to bear the costs for the preparation,
filing, prosecution and protection of the Assigned Patents, Eloxx shall
immediately assign such patents back to TRDF, but in any event at least sixty
(60) days prior to the applicable deadline for the filing of an application or
responding to an office action regarding such application and/or patent.

 

Confidential



--------------------------------------------------------------------------------

Confidential

 

6. Except as added herein, all other terms and conditions of the Agreement shall
remain in full force and effect.

 

7. This Sixth Addendum may be executed in counterparts, each of which shall be
deemed an original and all of which together shall constitute one and the same
instrument. Any signature page delivered by facsimile or electronic image
transmission shall be binding to the same extent as an original signature page.

IN WITNESS WHEREOF, the parties hereby accept and agree to the terms and
conditions of this Sixth Addendum.

 

ELOXX PHARMACEUTICALS LTD.     THE TECHNION RESEARCH & DEVELOPMENT FOUNDATION
LTD. By:  

/s/ Silvia Noiman

    By:  

/s/ Benjamin Soffer

Name:   Silvia Noiman     Name:   Benjamin Soffer Title:   CEO     Title:  
Date:   11 January 2016     Date:   January 20, 2016

 

Confidential



--------------------------------------------------------------------------------

Confidential

Exhibit A

 

AMINOGLYCOSIDE DERIVATIVES AND USES THEREOF IN TREATING GENETIC DISORDERS
[design around of Gen 3]

Our Ref

Client Ref

   Country    Earliest
Priority    Entry
Date    Filing Date
Application No.    Publication Date + No.
Issue Date + Patent No.    Next Action   

Status

   Assignee
Inventor 59536    USA
PRO          02-Sep-2015


62/213,143

      Foreign Filing Due


02-Sep-2015

      Eloxx Pharmaceuticals Ltd.


BAASOV Timor

 

AMINOGLYCOSIDE DERIVATIVES AND USES THEREOF IN TREATING GENETIC DISORDERS
[design around of Gen 3]

Our Ref

Client Ref

   Country    Earliest
Priority    Entry
Date    Filing Date
Application No.    Publication Date + No.
Issue Date + Patent No.    Next Action   

Status

   Assignee
Inventor 59535    USA
PRO          02-Sep-2015


62/213,187

      Foreign Filing Due


02-Sep-2016

      Eloxx Pharmaceuticals Ltd.


BAASOV Timor

AMINOGLYCOSIDE DERIVATIVES AND USES THEREOF IN TREATING GENETIC DISORDERS US
Provisional Patent Application No. 62/274,915

 

Confidential